Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office Action is in response to the Amendments and Arguments filed 28 March 2022.  AS directed by applicant, claims 1, 4, 5, 6, 7, and 8 are amended.  Claims 2, 3, 9-11 are cancelled.  This is a Final Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a bearing unit bearing the object” in claim 6; “a bearing unit” in claim 1; “a driving unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In paragraph 36 of the specification, the “bearing unit” is described at least as a “stage” for bearing the object.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4,  5,  6, 7, and 8 is/are rejected under 35 U.S.C. 103 as obvious over Kitai (U.S. Patent Application Publication 20050161444) in view of Gonoe (U.S. Patent Application Publication 2007/ 0228100)
Regarding claim 1, Kitai discloses a method used for an axially adjustable light spot is applied to an object (Abstract, Title, “flexible scan field; “adjust pupil size” as moves), and the method for adjusting an axially adjustable light comprises: providing a light to generate an initial light spot (Fig. 1; laser source 115);  
5disposing an optical component (beam expander 125, mirror 135, focus lens 140) in order to direct the initial light spot to form a projection light spot at an application point of the object (22), wherein at least one of a direction, an angle, a size (fig. 3A; ¶0019 “spot size control)), a focal point, and an optical path (fig. 3D) of the initial light spot is changed by the optical component; 
providing a bearing unit (stage 152 for processing; the “bearing unit in applicant’s specification is a “stage” as well) to selectively change a position of the projection light spot applied at the application point of the object;
providing a driving unit (¶0045; fig. 2; “system controller 155 includes all driving controls for the laser beam emitter 114 and the beam directing optics”) in order to drive the optical component to adjust the 10projection light spot such that the projection light spot is the same or different in angle from the initial light spot (adjust the projection light, to have it move or change, as above); 
Kitai does not disclose providing a cooling unit to reduce the temperature of the application point after the projection light spot is applied onto the application point of the object, wherein the cooling unit is movable by driving the driving unit.
Regarding the cooling unit, Gonoe teaches a cooling unit (Fig. 1, ¶0004 Refrigerant nozzle 103 to form cooling spot ‘C’) disposed on a side of the bearing unit (¶0155, table 26), and a medium is generated by the projection light spot applied onto the object (¶0004, jet of refrigerant) and the cooling unit is movable by the driving unit (Gonoe, Fig. 2 element 54; ¶126 indicates that the beam spot and the cooling spot can move together; it is noted that the drive unit of Kitai is robust in that 155 contols both the optical elements and the stage direction).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kitai with the teachings of Gonoe, in order to cool the spot where the laser processing is taking place already, and therefore, getting the piece to cool down quickly so that the workpiece is more quickly prepared for its next process.

Regarding claim 4, Kitai in view of Gonoe teach all the limitations of claim 1, as above, and further teach a method wherein the bearing unit is driven by the driving unit (fig. 2; 155) such that the bearing unit (Kitai, 152) is moved toward an X-axis, a Y-axis or a component  direction thereof, or the bearing unit is rotated with an angle 

Regarding claim 5, Kitai in view of Gonoe teach all the limitations of claim 1, above, and further teach a method used for an axially adjustable light spot wherein the light is driven to rotate by the driving unit in order to selectively change the position of the projection light spot on the object (Kitai, figs. 3A, 3B, 4  is how spot is adjusted axially and rotated around scan field).
	

Regarding claim 6, Kitai discloses an axially adjustable light spot system applied to an object, and the axially adjustable light spot system comprises:  a bearing unit bearing the object (152) 30; 10a light source unit (115) disposed on a side of the bearing unit (controller 115 incorporates driving components, and the laser beam is at its side, fig. 2), and a light with an initial light spot is generated by the light source unit (fig. 2, spot at 122); an optical component (125,135,140) disposed of in an optical path between the light source unit and the bearing unit, at least one of a direction, an angle, a size, a focal point 5and an optical path of the initial light spot is changed by the optical component in order to form a projection light spot (see fig. 1, at least one of these, e.g. an angle, are changed); a driving unit ((¶0045; fig. 2; “system controller 155 includes all driving controls for the laser beam emitter 114 and the beam directing optics”, driving unit is also connected to stage/bearing unit155, 110) connected to the bearing unit and the optical component, and a driving signal (¶0019) is received by the driving unit in order to adjust at least one of a shift amounts, a shift velocity, a rotation moment and a rotation speed of the 10bearing unit and the optical component (¶0019, with all the parameters and receiving of the signals); and a processing unit (512, within 155, fig. 5) connected to the driving unit, and the processing unit outputs the driving signal (¶0065; “to generate control signals”).
Kitai does not disclose and wherein the and a cooling unit adjacent to a side of the bearing unit, wherein a medium is generated by the cooling unit in order to reduce a heat energy generated by the projection light spot applied onto the object, and the cooling unit is movable by driving the driving unit.  
Regarding the cooling unit, Gonoe teaches a cooling unit (Fig. 1, ¶0004 Refrigerant nozzle 103 to form cooling spot ‘C’) disposed on a side of the bearing unit (¶0155, table 26), and a medium is generated (¶0004, jet of refrigerant) by the cooling unit in order to reduce a heat energy generated by the projection light spot applied onto the object, and the cooling unit is movable by the driving the driving unit (Gonoe, Fig. 2 element 54; ¶126 indicates that the beam spot and the cooling spot can move together).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kitai with the teachings of Gonoe, in order to cool the spot where the laser processing is taking place already, and therefore, getting the piece to cool down quickly so that the workpiece is more quickly prepared for its next process.


Regarding claim 7, Kitai in view of Gonoe teaches all the limitations of claim 6 and further teach a device wherein the light source unit (115) is connected to the driving unit (155,110), and at least one of a shift amounts, a 15shift velocity, a rotation amount and a rotation speed of the light source unit is adjusted by the driving unit (¶0040, control position, velocity, only )

Regarding claim 8, Kitai iv view of Gonoe teaches all the limitations of claim 6, as above, and further teaches a system wherein at least one operation of a rotation and a shift of the optical component is performed through the driving unit in order to form a projection light spot different in angle from the 20initial light spot (Kitai, keep the spot in what will be 3A-3B and Fig.4, in other locations and sizes etc.).  
25 
Response to Arguments
The ¶112b rejection above has been remedied and is withdrawn.
Applicant's arguments filed 16 March 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1,4,5,6,7, and 8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant amending and relabeling limitations required reevaluating the combination and how the driving unit was connected to control all the elements.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached and previously filed form PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761